Fourth Court of Appeals
                               San Antonio, Texas
                                     July 31, 2017

                                  No. 04-17-00112-CV

        GARY BEAVERS CONSTRUCTION, Gary W. Beavers, and Amy Beavers,
                             Appellant

                                           v.

                        Robert W. SKLOSS and Jaclyn H. Nguyen,
                                      Appellee

                  From the 452nd District Court, Edwards County, Texas
                                 Trial Court No. 4048
                     The Honorable Robert Hoffman, Judge Presiding


                                    ORDER
      Appellee’s second motion for extension of time is GRANTED. Appellee’s brief is due
September 1, 2017. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.



                                                ___________________________________
                                                Luz Estrada
                                                Chief Deputy Clerk